C. Allen, J.
1. Where a debtor was possessed of two horses, one of which was exempt from attachment, it was held in Maine that the debtor might elect which animal should be exempt. Everett v. Herrin, 46 Maine, 357. If such election may be made after the seizure and removal of one of the animals, it is reasonable to hold that it must be done so promptly as not to mislead the officer into the belief that the owner acquiesces in the selection which has been made. It is not necessary to show that the owner in express terms waived the privilege of making such election. The instructions were sufficiently favorable to the plaintiff to protect all his rights carefully, and led the jury to an apparently just result. Their finding that the plaintiff did not make his election within a reasonable time appears to us to have been right, as far as we can judge, in view of the controverted facts.
2. Of the articles sued for, no real claim is now made by the plaintiff except as to the whip; and no facts are shown which entitled him to hold this as exempt. Exceptions overruled.